internal_revenue_service number release date index no cc ebeo br plr-116106-99 date employer plan dear this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of employer concerning the federal_income_tax treatment under sec_104 and sec_105 of the internal_revenue_code the code of long term disability benefits paid through the plan you represent that employer sponsors the plan for all of its employees the plan is a fully non-contributory employee welfare_benefit_plan providing long-term disability coverage under a group_insurance policy for all of its eligible employees under the plan as it is currently written the employer pays the entire cost for each employee’s long-term disability coverage to reduce its costs employer proposes to amend the plan to provide that each eligible_employee including individuals hired in the future may pay the full cost of his or her long-term disability coverage on an after-tax basis the amended plan employer will continue to pay the long term disability coverage premium for any eligible_employee who does not elect to pay for his or her long-term disability coverage on an after-tax basis you represent that the election to pay insurance premiums on an after-tax basis under the amended plan must be made prior to the beginning of the plan_year during which the employee will be paying for his or her long-term disability coverage on an after-tax basis and the election will be irrevocable for the plan_year once the plan_year begins the employee will be able to make a new premium payment election for the following plan_year prior to the beginning of the next plan_year sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance the regulation refers to sec_1_105-1 of the regulations for rules relating to the determination of the amount attributable to employer contributions sec_1_105-1 of the regulations provides that all amounts received by employees through an accident_or_health_plan which is financed solely by their employer are subject_to the provisions of sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income under sec_105 of the code to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer unless paid as reimbursements of medical_expenses under sec_105 or for the loss or loss of use of a member or function of the body and without regard to absence from work under sec_105 sec_1_105-1 of the regulations provides that in the case of amounts received by an employee through an accident_or_health_plan which is financed partially by his employer and partially by contributions of the employee sec_105 of the code applies to the extent that such payments are attributable to contributions of the employer that were not includible in the employee’s gross_income the portion of such amounts which is attributable to such contributions of the employer shall be determined in accordance with sec_1_105-1 in the case of insured plans with respect to each employee the amended plan is financed either solely by the employer or solely by the employee at no time is the coverage under the amended plan financed by both employer and employee contributions accordingly the amended plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations based on the information submitted and representations made we conclude as follows long-term disability benefits paid to an employee who has elected under the amended plan to pay his or her own premiums on an after-tax basis for the plan_year in which he or she becomes disabled are attributable solely to after-tax employee contributions and excludable from such employee’s gross_income under sec_104 of the code long-term disability benefits paid to an employee who has elected under the amended plan to allow the employer to pay his or her premiums for the plan_year in which he or she becomes disabled are attributable solely to employer contributions and includible in such employee’s gross_income under sec_105 of the code this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
